DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: “the outside” lacks antecedent basis in the claim.
Claim 1: the physical scope of “mass…biased towards the outside of the element” is indefinite. It is unclear where and how much of the mass of the traversing element is in order to be “biased towards the outside of the element”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aune et al. (USP 6986427).
Claims 1, 7, 8, 9, and 10: Aune et al. teach one or more filaments deposited in layers (Fig. 6, 164, 166, 168, 170, also 172 or 110) a traversing filament traversing the layers (Fig. 6, 110 and 172), the traversing filament traverses relative to a helix, wherein the helix has a varying diameter (Fig. 5, filaments are wrapped around relative to the helix). Clearly, in Figure 5, the attenuator (54) is shown clearly producing fibers that traverse the filter element. In col. 8, lines 54-65, Aune et al. further discuss this wherein “filament pattern 72 comprises pattern 72A which moves in reciprocating, transverse  pattern, preferably covering the distance between the primary 
A filament overlaps with a filament of another zone through at least 50% of the other zone (Fig. 6). There are also concentric zones, four or more (Fig. 6, 164, 166, 168). The outer diameter of about 2.5 inches (col. 12, lines 1-10).
Aune et al. teach that the “z” direction fiber that traverses the filtration zones accomplishes bonding of the filaments in zones 104, 106, and 108 (col. 10, lines 59-67). They teach that “Selected zones of the media can be made very rigid to provide a filtering layer which also carries the resultant mechanical loads, thereby eliminating the need for separate structural elements in a given filter device” (col. 10, lines 63-67). Given that there are only the three zones described (104, 106, 108) one of ordinary skill in the art would have interpreted Aune et al. as teaching that any one of, or combination of, these zones include more “z” direction fibers (i.e. the traversing fiber) than any other(s) in order to increase mechanical strength of the selected layer as needed depending on the mechanical strength requirements of the final product. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. In this case, the predictable solutions being zones 104, 106, and/or 108.
Claim 3: the traversing element oscillates with one full oscillation in a layer (see for example Fig. 6, layer 168 which has one peak and two valleys) and oscillates multiple times across the layers.

Claim 24: Aune et al. teach that the outside diameter is about 2.5 inches (col. 12, lines 1-5). While they don’t teach greater than 4.5 inches, the width of a filter element – in particular a depth filter element – is a result effective variable that is routinely optimized in order to control the flow through properties of the filter. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Applicant argues that Aune et al.’s device could not make the filter structure as claimed because Aune et al. allegedly teaches a “laterally fixed traversing filament spray pattern”.
The sections that Applicant references to support this position only provides for one embodiment wherein the “nozzle 124 and attenuating mechanism 126 are preferably static or stationary, in that filament pattern 128 does not oscillate or reciprocate like filament pattern 72A”.  The very next sentence states “In an alternative embodiment, pattern 128 is oscillated or 
Further, Aune et al. teach that “press roller 80 forces non-woven filament mass or fiber structure 86 off the axial end of mandrel 76 in the direction of arrow 88 to produce a continuous filament mass 86 of indefinite length” (col. 8, lines 2-10). They also teach in column 14 that the filament pattern “moves in a reciprocating, transverse pattern, preferably coving the distance between the primary pattern edges” (col. 14, lines 27-35). 
Applicant’s argument is not persuasive and it is clear that Aune et al. teach a traversing element wherein the fibers are applied along the x axis as the fiber mass traverses and moves laterally so as to create a filter media of indefinite – desired – length. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778